                                                          Exhibit
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 1 of 26C
                                                                    PageID 409
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 2 of 26 PageID 410
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 3 of 26 PageID 411
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 4 of 26 PageID 412
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 5 of 26 PageID 413
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 6 of 26 PageID 414
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 7 of 26 PageID 415
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 8 of 26 PageID 416
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 9 of 26 PageID 417
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 10 of 26 PageID 418
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 11 of 26 PageID 419
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 12 of 26 PageID 420
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 13 of 26 PageID 421
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 14 of 26 PageID 422
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 15 of 26 PageID 423
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 16 of 26 PageID 424
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 17 of 26 PageID 425
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 18 of 26 PageID 426
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 19 of 26 PageID 427
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 20 of 26 PageID 428
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 21 of 26 PageID 429
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 22 of 26 PageID 430
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 23 of 26 PageID 431
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 24 of 26 PageID 432
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 25 of 26 PageID 433
Case 8:20-cr-00084-SDM-SPF Document 51-3 Filed 02/15/21 Page 26 of 26 PageID 434
